Case 1:18-cr-20269-MGC Document 296 Entered on FLSD Docket 03/14/2019 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: I 8-20269-CR-COOKE



  UNITED STATES OF AMERICA

                 Plaintiff,
  vs.

  NOE REINA DE LA CRUZ,
  RAUL GIL-RODRTGUEZ,
  NEY ANTONIO LOPE DE LA CRUZ
  DOMINGO REYES
  YOUSEF MICHI,
  ESTEBAN OCHOA,
  VANTROY SANCHEZ,
  JEFFREY BATISTA,
  CARLOS DAVID FRANCO and
  PEDRO DE LA CRUZ,
             Defendants



  And

  LV LENDING LLC,
                 Third Party Claimant/Petitioner.



                              PETITION AND REOUEST FOR HEARING
                                 PURSUANT TO 21 U.S.C Q853NX2)



  LV LENDING LLC, Third           Party ClaimanVPetitioner, by and through undersigned counsel,

  petitions this Court for an ancillary hearing pursuant to 21 U.S.C $853(n), and asserts its interest

  as an innocent third party   with legal title and superior interest with respect to the real properties




                                                                                                            t/
Case 1:18-cr-20269-MGC Document 296 Entered on FLSD Docket 03/14/2019 Page 2 of 6




  subject to this Court's Preliminary Order of Forfeiture dated February 25th,2019 ("Preliminary

  Order"). A copy of the Preliminary Order is attached hereto as Exhibit A.


         I.     THE PARTIES TO THIS THIRD PARTY ANCILLARY PROCEEDING
  1.     LV LENDING LLC, ("Petitioner") is a Florida limited liability corporation with it's

         principal place of business located at 175 SW 7fi St., Suite 2101, Miami, Fl. 33130. LV

         LENDING LLC is a Third Party Claimant in the captioned civil third party proceeding

         ancillary to the criminal action against the Defendants Noe Reina De La Cruz et al.


  2.     The United States of America ("Plaintiff', "Government") is the Plaintiffin this civil third

         party ancillary proceeding.


  3.     Noe Reina De La Cruz, et. al. ("Defendants") are the criminal defendants in the criminal

         prosecution underlying this civil third party ancillary proceeding.


                              II.      THE PROPERTIES IN ISSUE


  4.     The PETITIONER asserts its legal interest in all right and title to the real properties

         ("Properties") located at:


         3084 SW 112n Ave., Davie, Florida 33330 which is more fully described as:


         PARCEL      l:  I-nt 4, Block 3, DAVIE FARMETTES, according to the plat thereof as
         recorded in Plat Book 72, atPage 10, of the Public Records of Broward county, Florida.
         Parcel Identification No. 5041 -1 0-02-0220,
         aMa 3084 Southwest 1l2th Ave., Davie, Florida 33330.

         PARCEL 2: South 32 feet of I-ot 3, DAVIE FARMETTES, according to the plat thereof,
         as recorded in Pl at Book'l2, at Page 10, ofthe Public Records of Broward county,
                                                                                           Florida
         Parcel Identification No. 5041-19-021 1
         alWa 3084 South Hiatus Road, Davie, Florida 33330




                                                                                                        ,
Case 1:18-cr-20269-MGC Document 296 Entered on FLSD Docket 03/14/2019 Page 3 of 6



        The PETITIONER holds a $350,000.00 Promissory Note secured by the PROPERTIES

        pusuant to the terms and conditions of a First Mortgage. A copy of the mortgage and the

        note are attached hereto as Composite Exhibit B.


  5.    The GOVERNMENT issued a Notice of Lis Pendens on the PROPERTIES on April 16th,

        2018. A copy of the Notice of Lis Pendens is attached hereto as Exhibit C.


  6.    Defendant, NOE REINA DA LA CRUZ, in his plea agreement, consented to an order                 of

        forfeiture for a forfeiture moneyjudgrnent in the amount ofat least $1,084,000, and agreed

        that forfeiture of the PROPERTIES, along with a watch, would partially satisfu the

        forfeiture money judgrnent.


  7.    There is a pending Broward County Foreclosure Complaint, case number CACE-18-

        020259, initiated   by the PETITIONER on August 24ft, 2018 to foreclose on                   the

        PROPERTIES. This foreclosure case is presently barred from moving forward pursuant to

        21 USC 853$ (k)(2).   A copy of the Foreclosue Complaint is attached hereto      as   Exhibit D.


                         III. BASIS FOR THIS HEARING REOUEST
  8.    Pursuant to 21 U.S. C 853(n)(3), the PETITIONER intends to prove, via a preponderance

        of evidence, that the PETITIONER has a) a legal right, title, or interest in the properties,

        and such right, title, or interest renders the order of forfeiture invalid in whole or in part

        because the right,    title, or interest was vested in the PETITIONER rather than the

        DEFENDANTS or was superior to any right, title, or interest of the DEFENDANTS at the

        time of the commission of the acts which gave rise to the forleiture of the properties; and/or

        b) is a bona fide puchaser for value of the right, title and interest in the subject properties
Case 1:18-cr-20269-MGC Document 296 Entered on FLSD Docket 03/14/2019 Page 4 of 6




        and was at the time ofpurchase reasonable without cause to believe that the properties were

        subject to forfeiture.


  9.    A summary of the evidence to support the PETITIONER'S claim is as foilows:


  a.    The PETITIONER is a private lending corporation focused on short term business and

        investment mortgage loans on residential and commercial land acquisitions and properties.


  b.    In mid-2017, IDL Group Services Corp, a Florida corporation and then owners of the

        PROPERTIES, were seeking to re-finance the PROPERTIES and, as such, were connected

        to the PETITIONER via a broker.


        The PETITIONER and IDL Group Services Corp. had never had any business or personal

        dealings before being connected through the broker to re-finance the PROPERTIES.


  d.    The entire transaction between the PETITIONER and IDL Group Services Corp. was a

        legitimate and customary arms length transaction between two entities with no personal

        relationship.


  e.    IDL Group Services Corp's registered agent and individual representing the company was

        Ingrid De La Cruz.Ingrid De La Cruz is not a named Defendant in the criminal case and

        had never before had any personal or business dealings with the PETITIONER.


  f.    At the time of the arms length transaction, no indicfinent had been issued against      the


        DEFENDANTS nor were the PROPERTIES subject to any forfeiture'


  g.    In June, 2017, the appropriate due diligence and title search were conducted revealing clean

        title and nothing out of the ordinary.




                                                                                                       Ll
Case 1:18-cr-20269-MGC Document 296 Entered on FLSD Docket 03/14/2019 Page 5 of 6



  h.     Thereafter, J:une 22"d,2017,       IDL Group   Services Corp, executed and delivered to

         PETITIONER     a   balloon promissory note in the amount of $350,000.00 and a first mortgage

         on the PROPERTIES, securing payment of the promissory note to PETITIONER. The

         mortgage and the note are recorded at Instrument Number 114469047              of the Public

         Records of Broward County, Florida.


  l.     IDL Group Services Co.p., defaulted on the loan and in August 2018, the PETITIONER

         sought to foreclose its first mortgage on the PROPERTIES but was prohibited to do so due

         to the present forfeiture claim.


                                      IV. RELIEF REOUESTED

  10.    The PETITIONER seeks relief from this Court's Preliminary Order of Forfeiture and

         hereby requests that this Honorable Court hold a hearing ancillary to the DEFENDANTS'

         criminal proceedings at which PETITIONER may present evidence and witnesses on its

         own behalf pursuant to 21 U.S. C $853(n)(5), and further that this Court amend its

         Preliminary Order of Forfeiture to fully recogtize the interests of the PETITIONER as set

         forth herein and that the PROPERTIES therefore not be subject to forfeiture.


  WHEREFORE, the PETITIONER respectfully requests that          a   hearing pursuant to 21 U.S. C $853

  to adjudicate the validity of the PETITIONER's interest in the PROPERTIES to determine that

  the PETITIONER holds a superior, secured, interest in the property, and requests that this Court

  amend its Preliminary Order of Forfeiture to   fully recognize the interests of the PETITIONER    as


  set forth herein and that the PROPERTIES are therefore not subject to forfeiture.




  DATED: March 12th, 2019.



                                                                                                         I
Case 1:18-cr-20269-MGC Document 296 Entered on FLSD Docket 03/14/2019 Page 6 of 6




                                                              Respectfu   lly Submitted,


                                                              /s/ Marcia Giordano Hansen. Esq.
                                                              Marcia Giordano Hansen, Esq.
                                                              Florida Bar No. 0470767
                                                              Attomey for Third Party ClaimanVPetitioner
                                                              4000 Ponce De Leon Blvd. ,Suite 470
                                                              Coral Gables, F1.33146
                                                              (30s) 777-0474
                                                              m gh@thehansenlawfi rm. com


                                         CERTIFICATE OF SERVICE

 I HEREBY CERTIFY that on March               _,   2019, I electronically filed the foregoing with the Clerk
 of Court using CI\,I/ECF.

                                                      By:     /s/ Marcia Giordano Hansen
                                                              Marcia Giordano Hansen


                                               CERTIFICATION

  CAMILO NINO, as CEO of LV LENDING LLC, declares under penalty of perjury that he has

  read the above and foregoing petition and request for hearing punuant to 21 U.S. C $ 853(nX2),

  knows the contents thereof and certifies that the same is true and correct.

                         4
  DATED this    '1           day of March, 2019.
        nt
       /l
      / l,/      :
                     I




  CEO- LV LENDING LLC

  SUBSCRIBED AND SWORN to before me by CAMILO NINO this                           Cuv      orvr*ch,2o1e.
